DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudasik (US 2010/0004657 A1) in view of Cauthen (US 6,019,792 A) and William et al. (US 2004/0010316 A1).
Claim 1. Dudasik discloses an intervertebral implant (implant 100), comprising: an implant body having at first and second endplates (top element 102 and bottom element 104), the first endplate comprising an outer transverse bone facing surface (surface 106) configured to engage a respective adjacent vertebral surface, at least one bone fixation spike (teeth 122; note that Figs. 2A and 2C show six teeth 122, three on each side) projecting out from the bone facing surface, the at least one bone fixation spike defining at least one outer surface extending between a base (portion of each tooth 122 attached to surface 106) and a tip (pointed portion of each tooth 122 as shown in Fig. 2G), and a joint (articulating surface 110 and articulating surface 130) between the first and second endplates, wherein the tip is outwardly spaced from the bone facing surface (see Fig. 2G), and the at least one bone fixation spike defines a recess (one of depressions 121) extending into the outer surface at a location between the tip and the base (see Figs. 2A and 2C), wherein the recess extends from a first end having a first portion that extends into the at least one bone fixation spike (see Figs. 2A and 2C) and a second portion that extends to the outer transverse bone facing surface (see Figs. 2A and 2C) (Figs. 1-6B).
Claim 4. Dudasik discloses that the first endplate defines a rear end (posterior end 112), a front end (anterior end 114) spaced forward from the rear end, laterally 
Claim 5. Dudasik discloses that the at least one bone fixation spike is a first bone fixation spike, the implant further comprising a second bone fixation spike (another of teeth 122) projecting from the first lateral portion of the bone facing surface, the second bone fixation spike defining at least one outer surface between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G) and defining a recess (other of depressions 121) extending into the outer surface at a location between the base and the tip (see Figs. 2A and 2C) (Figs. 1-6B).
Claim 6. Dudasik discloses that the recess of the second bone fixation spike faces away from the longitudinal axis of the bone facing surface (see Fig. 2C) (Figs. 1-6B).
Claim 7. Dudasik discloses a third bone fixation spike (a third of teeth 122) projecting out from the second lateral portion of the bone facing surface, the third bone fixation spike defining at least one outer surface extending between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G) (Figs. 1-6B).
Claim 8. Dudasik discloses that the tip of the third bone fixation spike is outwardly spaced from the bone facing surface (see Fig. 2G) (Figs. 1-6B).
Claim 9. Dudasik discloses a fourth bone fixation spike (a fourth of teeth 122) projecting out from the second lateral portion of the bone facing surface, the fourth bone fixation spike defining at least one outer surface extending between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G), wherein the tip of the fourth bone fixation spike is outwardly spaced from the bone facing surface (see Fig. 2G) (Figs. 1-6B).
Claim 11. Dudasik discloses that the first and second bone fixation spikes are laterally offset from each other relative to the longitudinal axis (Figs. 1-6B).  Note that the teeth 122 adjacent side 118 are laterally offset from teeth 122 adjacent side 120.
Claim 12. Dudasik discloses that the third and fourth bone fixation spikes are laterally offset from each other relative to the longitudinal axis (Figs. 1-6B).  Note that the teeth 122 adjacent side 118 are laterally offset from teeth 122 adjacent side 120.
Dudasik fails to disclose that the joint is an attachable joint member securable between the first and second endplates, the joint member defining a first surface for engaging the first endplate and a second surface for engaging the second endplate, wherein the first endplate further comprises an inner surface in contact with the joint member and opposite the outer transverse bone facing surface (claim 1), that the second portion of the recess extends into the outer transverse bone facing surface and the recess terminates within the first endplate at a second end that is disposed between the inner surface and the outer transverse bone facing surface (claim 1), that the at least one bone fixation spike and the outer transverse bone facing surface combine so as to define an enclosed perimeter of the first end of the recess (claim 3), that the recess of the first bone fixation spike faces towards the longitudinal axis of the bone claim 6), that the third bone fixation spike defines a recess extending into the outer surface at a location between the tip and the base (claim 8), that the fourth bone fixation spike defines a recess extending into the outer surface at a location between the tip and the base (claim 9), and that the recess of the third bone fixation spike faces towards the longitudinal axis of the bone facing surface and the recess of the fourth bone fixation spike faces away from the longitudinal axis of the bone facing surface (claim 10).
However, Dudasik discloses that depressions 121 can be used for receiving bone-growth inducing material (see para. 0126).
	Cauthen teaches an intervertebral implant (implant 10), comprising: an implant body having at least one endplate (first element 20), the endplate comprising an outer transverse bone facing surface (outer wall 60) configured to engage a respective adjacent vertebral surface, at least four bone fixation projections (threads 80) projecting out from the bone facing surface, the bone fixation projections each defining at least one outer surface extending between a base (root of thread) and a tip (crest of thread), and a joint member (concave surface 46) configured to be carried by the endplate, the joint member defining a rounded surface that is configured to provide an articulating joint with a rounded surface of a complementary joint member (convex surface 48) carried by a second endplate (second element 22), wherein the tip is outwardly spaced from the bone facing surface (see Fig. 2), and each bone fixation projection defines a recess (openings 32) extending into the outer surface at a location between the tip and the base (see Fig. 1), wherein the recess extends from a first end having a first portion that extends into the bone fixation projection (see Fig. 1) and a second portion that 
	William et al. teach an intervertebral implant comprising: an implant body having first and second endplates (first anchor plate 16 and second anchor plate 20), the first endplate comprising an outer transverse bone facing surface (surface with anchoring elements 24), an attachable joint member (concave body 18 and convex body 22) securable between the first and second endplates (concave body 18 is securable to first anchor plate 16 via flanges 44A and 44B and coupling member 23 inserted into recess 52 and receiver 70; convex body 22 is securable to second anchor plate 20 via receiver 82 and coupling member 23 inserted into recess 112 and receiver 94), the joint member defining a first surface (surface of concave body 18 in contact with interior surface 48) for engaging the first endplate and a second surface (surface of convex body 22 in contact with interior surface 84) for engaging the second endplate, wherein the first 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of Dudasik such that each bone fixation spike includes the recess and chamber configuration taught by Cauthen, in order to better hold bone-growth inducing material and allow bone ingrowth to fuse the endplate to the adjacent vertebra.  In view of such a modification, the modified implant would meet the limitations of claims 1, 3, 6, and 8-10 regarding the first, second, third, and fourth bone fixation spikes and their respective recesses.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of Dudasik such that the joint is an attachable joint member securable between the first and second endplates, the joint member defining a first surface for engaging the first endplate and a second surface for engaging the second endplate, wherein the first endplate further comprises an inner surface in contact with the joint member and opposite the outer transverse bone facing surface (claim 1) such that the joint member is detachable from the first and second endplates, as suggested by William et al., as such a joint member comprises replaceable components to enable the surgeon to customize the implant to a particular patient.

Allowable Subject Matter
Claims 14-21 are allowed.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
Applicant argues that Dudasik does not teach an attachable joint member and does not teach any structure that would allow for attachment of joint members and therefore modifying Dudasik to include an attachable joint member constitutes hindsight (see pg. 9).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, William provides a motivation to modify Dudasik as William states that the joint member comprises replaceable components to enable the surgeon to customize the implant to a particular patient (see para. 0058).
Applicant argues that Dudasik does not teach a recess having a first portion that extends into at least one bone fixation spike (see pg. 10).  The Examiner disagrees.  Dudasik clearly shows depression 121 extending into one of teeth 122 as at least Figs. 
Applicant argues that Dudasik does not teach a recess having a second portion that extends into the outer transverse bone facing surface  (see pgs. 10-11).  The Examiner notes that it was stated in the previous rejection that Dudasik fails to teach a recess extending into the outer transverse bone facing surface and thus Cauthen was relied upon to teach such a feature.  The Examiner further notes that Applicant has not provided any arguments with respect to the combination of Dudasik with Cauthen to teach such a feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773